Title: To Thomas Jefferson from William Bryant, 28 March 1808
From: Bryant, William
To: Jefferson, Thomas


                                                
                            Mr. President
                     
                            Sussex County Deliware March 28th, 1808
                        

                        I was apprehended two days ago as I was passing through Sussex County in this State upon Suspision of having broke Gail in Cecil County of Meriland which Charge I am innocent of. I am the Man that was recieved as that Prophet by the French and British Embasidors last June tweve Months and the Spanish Embassidor the fall following I am now in Gail in Sussex County in the State of Deleware If you would be so kind as to send for me and have me brought to Washington City I will reside there untill you think proper to deliver me to the Court of London or to the British If you will be so kind as to comply with the above request you may expect me to be your friend in all things This from your most Obedit.
                        
                            William Bryant
                     
                        
                    